Citation Nr: 0909067	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a service-connected cervical spine 
disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran had active service from March 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO rating decision that 
denied service connection for a psychiatric disorder, to 
include as secondary to a service-connected cervical spine 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran is service-connected for a cervical spine 
disability (traumatic degenerative changes).  He is also 
service-connected for a thoracic spine disability (traumatic 
degenerative changes); headaches; a scar of the forehead, and 
a scar of the right upper arch below the mandible.  

The Veteran essentially contends that he has a psychiatric 
disorder that is related to a head injury he suffered in 
service, or, additionally, that is related to his service-
connected cervical spine disability.  

The Veteran's service medical records indicate that he was 
treated for psychiatric complaints on one occasion during 
service and that he was also treated for a head injury.  On a 
medical history form at the time of the January 1968 
enlistment examination, the Veteran checked that he had 
nervous trouble and frequent trouble sleeping.  The reviewing 
examiner noted that the Veteran had indigestion when nervous 
and that he had trouble sleeping.  The objective January 1968 
enlistment examination report included notation that the 
Veteran's neurological and psychiatric evaluations were 
normal.  A February 1969 treatment entry noted that the 
Veteran was involved in an automobile accident with loss of 
consciousness.  A February 1969 hospital report related final 
diagnoses of concussion of the brain; wounds simple of the 
face; wounds simple of the neck; and contusion of the left 
buttock.  

A subsequent February 1969 treatment entry indicated that the 
Veteran was involved in an automobile accident one week 
earlier.  It was noted that he was hospitalized with a 
concussion and that his record was unavailable.  The Veteran 
complained of nervousness, jumping easily, an inability to 
sleep, and being afraid to drive a car.  The assessment was 
post-traumatic anxiety.  A February 1970 objective 
examination report indicated that the Veteran was involved in 
an automobile accident in 1968 with loss of consciousness 
secondary to a concussion.  It was noted that he had no 
problems since that time.  There was a notation that the 
Veteran's neurological and psychiatric evaluations were 
normal.  The objective November 1971 separation examination 
report also included notations that the Veteran's 
neurological and psychiatric evaluations were normal.  

Post-service private and VA treatment records show treatment 
for variously diagnosed psychiatric problems.  The Veteran 
also received treatment for cervical spine problems.  

For example, approximately three months after the Veteran's 
separation from service, a January 1972 VA neuropsychiatric 
examination report related diagnoses including no evidence of 
neurologic disease and passive-dependent personality, mild.  

A July 1990 report from the Arizona Department of Corrections 
related diagnoses including major depression and arthritis.  

A February 2005 discharge summary from Concord Hospital 
indicated that the Veteran was admitted because of a suicide 
attempt.  It was noted that the Veteran had a longstanding 
history of alcohol dependence and recurrent major depression.  
The discharge diagnoses included major depression, recurrent, 
severe, without psychotic features, and alcohol dependence.  

A February 2007 VA psychiatric examination report noted that 
the Veteran's claims file was reviewed.  The examiner noted 
that he was asked to determine "whether or not the 
[Veteran's] acquired psychiatric disorder, claimed as 
depression and anxiety secondary to alcohol abuse to control 
chronic neck pain from traumatic degenerative changes of the 
cervical spine, was the cause."  The diagnoses were major 
depressive disorder, recurrent, moderate, without psychotic 
features, and alcohol dependence in full sustained remission 
since February 2005.  The examiner commented that with regard 
to the question asked, "this examiner cannot resolve this 
issue without resorting to mere speculation."

The Board observes that it is unclear what question the VA 
examiner was actually addressing.  Additionally, it does not 
appear that the examiner addressed the specific etiology of 
the Veteran's claimed psychiatric disorder, to include as 
secondary to a service-connected cervical spine disability, 
including whether there was any relationship to his period of 
service.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claim for service connection 
for a psychiatric disorder, to include as secondary to a 
service-connected cervical spine disability.  Such an 
examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for psychiatric problems since August 
2007.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, relevant VA treatment 
records since August 2007 should be 
obtained.  

2.  Schedule the Veteran for a VA 
psychiatric examination by a physician to 
determine the nature and likely etiology 
of his claimed psychiatric disorder, to 
include as secondary to a service-
connected cervical spine disability.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current psychiatric 
disorders.  

Based on a review claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to: 

whether it is as at least as likely 
as not (50 percent or greater 
probability) that any diagnosed 
psychiatric disorder is 
etiologically related to his period 
of service (to specifically include 
his head injury and diagnosis of 
post-traumatic anxiety). 

If not, the examiner should then opine as 
to: 

whether it is at least as likely as 
not that the Veteran's service-
connected cervical spine disability 
caused or aggravated (permanently 
worsened beyond the natural 
progression) any diagnosed 
psychiatric disorder.  

If the examiner opines that it is at 
least as likely as not that the Veteran's 
service-connected cervical spine 
disability caused or aggravated any 
diagnosed psychiatric disorder, the 
examiner should indicate:

the extent to which the psychiatric 
disorder was aggravated.  

If the examiner finds that any diagnosed 
psychiatric disorder existed prior to 
service, the examiner should comment on:  

whether any such pre-service 
condition was permanently worsened 
by service.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a psychiatric disorder, to include as 
secondary to a service-connected cervical 
spine disability.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

